id office uilc cca_2010012612423706 ---------------- number release date from ---------------------- sent tuesday date pm to ---------------------------------------------------------------- cc --------------------------------------------------------------------------------------------------------------------------- -------------------------- subject patronage nols this e-mail is in response to your question on whether a sec_199 deduction can create a patronage net_operating_loss nol under sec_199 patrons that receive a qualified_payment from a specified agricultural or horticultural cooperative are allowed a deduction for an amount allocable to their portion of qualified_production_activities_income qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates sec_199 requires the cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year sec_1_199-6 defines a qualified_payment as any amount of a patronage_dividend or per-unit_retain_allocation as described in sec_1385 or received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year sec_1_199-6 provides that a cooperative may at its discretion pass through all some or none of the sec_199 deduction to its patrons patrons may claim the sec_199 deduction for the taxable_year in which they receive the written notice from the cooperative informing them of the sec_199 amount without regard to the taxable_income limitation under sec_1_199-1 and b under sec_1_199-6 for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking into account any deduction allowable under sec_1382 or c relating to patronage_dividends per-unit retain allocations and nonpatronage distributions under sec_1_199-6 a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-1 provides that except as provided in sec_1_199-7 the deduction under sec_199 is not taken into account in computing any net_operating_loss or the amount of any net_operating_loss_carryback or carryover under c if a member of an expanded_affiliated_group eag has some or all of the eag's sec_199 deduction allocated to it and the amount allocated exceeds the member's taxable_income then the sec_199 deduction will create an nol for the member similarly the sec_199 deduction can increase the member's nol in revrul_69_576 1969_2_cb_166 the service provides general rules for patronage or non patronage sourced income under sec_1388 to the extent losses from one function may be attributable to business done with patrons losses from that function may be netted against patronage_earnings from another function at the option of the cooperative cooperatives can net patronage losses against patronage gains however cooperatives subject_to subchapter_t cannot use patronage losses to offset nonpatronage gains see 619_f2d_718 8th cir if a cooperative adds back the deduction allowable under sec_1_199-6 and e in determining its taxable_income and qpai relating to its patronage sourced income then the cooperative may pass through all some or none of its sec_199 deduction to its patrons provided written notice is provided to patrons under sec_199 and sec_1_199-6 sec_1_199-6 permits a patron to claim the sec_199 deduction received from the cooperative without regard to the patron's taxable_income or adjusted_gross_income under sec_1_199-1 and b if a cooperatives retains all or some of the sec_199 deduction sec_1_199-1 prevents the sec_199 deduction from creating a patronage net_operating_loss unless the cooperative is a member of an expanded_affiliated_group under sec_1_199-7 if the cooperative is a member of an eag and cooperative is allocated a sec_199 deduction relating to its patronage sourced income and cooperative does not pass through all of its sec_199 deduction to its patrons then the sec_199 deduction could create a patronage nol furthermore based on farm service a sec_199 deduction relating to a cooperative's patronage sourced income cannot be used to offset nonpatronage income
